Title: From George Washington to Samuel Huntington, 24 December 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters Morris town 24th Decemr 1779.
        
        I do myself the honor of transmitting the Copy of a letter which I received late last evening from General Wayne, from which it appears, that the fleet has sailed from New York. The moment I receive any further particulars of their destination, or the number of Troops on board, I shall forward them.
        Your Excellency will also find inclosed the Copy of a second letter from Mr Champion to Colo. Wadsworth. Every day brings us fresh proofs of the deplorable state of our magazines, and points out the necessity of the most strenuous exertions for our releif on the score of provisions.
        I have been compelled to order a quantity of Indian Corn, belonging to the forage department, to be ground up, to supply the want of Flour. Thus we are obliged to attempt to save the Men at the expence of the Horses. I have the honor to be with the greatest Respect Your Excellency’s most obt Servt
        
          Go: Washington
        
       